1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     UNITED STATES OF AMERICA,                         Case No. 3:18-cr-00081-MMD-WGC

10                                   Plaintiff,                     ORDER
             v.
11
      GUILLERMO ZUNIGA-VARGAS,
12
                                  Defendant.
13

14   I.     SUMMARY

15          Defendant Guillermo Zuniga-Vargas asks the Court to dismiss the indictment for

16   unlawful reentry under 8 U.S.C. § 1326(a) having previously been removed from the

17   country on three occasions (“Motion”). (ECF No. 25.) Defendant argues: (1) the first and

18   third removals are invalid under Pereira v. Sessions, 138 S. Ct. 2105 (2018), and because

19   he was not advised of his eligibility for voluntary departure; and (2) the second removal

20   was invalid because he was not advised by an immigration officer that he could withdraw

21   his application for admission. (ECF Nos. 25, 31.) Defendant contends that these removals

22   therefore cannot be predicate removals for the instant unlawful reentry charge and thus

23   the charge should be dismissed. The Court will deny the Motion because Defendant has

24   not successfully collaterally attacked his second removal. 1

25   ///

26   ///

27          1Inaddition to the Motion, the Court also reviewed the government’s response (ECF
28   No. 28), Defendant’s reply (ECF No. 31), and the government’s notice of correction (ECF
     No. 33).
1    proceedings violated the defendant’s due process rights and that violation prejudices the

2    defendant. United States v. Ortiz-Lopez, 385 F.3d 1202, 1204 (9th Cir. 2004).

3    IV.    DISCUSSION

4           A.     Defendant’s First and Third Removals

5           The Court finds that Defendant’s first and third removals were invalid because the

6    immigration court lacked jurisdiction over the relevant removal proceedings.

7           The notice of appearance (“NTA”) the government issued for Defendant’s first

8    removal proceedings (ECF No. 25-4) is the charging document upon which the

9    immigration court’s jurisdiction rests for the first and third removals as the latter was merely

10   based on a reinstatement of the former. (ECF Nos. 25-1, 25-2). See 8 CFR § 1003.14

11   (“Jurisdiction vests, and proceedings before an Immigration Judge commence, when a

12   charging document is filed with the Immigration Court by the Service.”); see also id. at §

13   1003.13 (defining a “charging document” as including “a Notice to Appear”).

14          Here, the NTA was inadequate to confer jurisdiction on the immigration court. The

15   NTA issued to Defendant only provided that the removal hearing would occur “on a date

16   to be set at a time to be set.” (Id. at 2.) This Court has found that under Pereira, the

17   absence of such date and time information in an NTA cannot confer jurisdiction upon the

18   immigration court. United States v. Rodriguez-Rosa, No. 3:18-cr-00079-MMD-WGC, ECF

19   No. 24 (D. Nev. Dec. 11, 2018), as amended nunc pro tunc ECF No. 26 (explaining

20   Pereira’s reasoning and finding that the defendant successfully collaterally attacked his

21   indictment under § 1326(a) because: (1) lacking jurisdiction, the immigration court’s

22   removal order was fundamentally unfair, and the defendant was prejudiced by being

23   removed when he should not have been; and (2) § 1326(d)(1) and (2)’s exhaustion and

24   deprivation requirements 2 were satisfied under applicable Ninth Circuit law because the

25    ///
26          2The  government acknowledges that this circuit’s law excuses Defendant from
27   satisfying the exhaustion and deprivation requirements under § 1326(d)(1) and (2) if
     Defendant can show that the entry of the deportation order was fundamentally unfair under
28   § 1326(d)(3). (ECF No. 28 at 11.) But the government nonetheless argues that Defendant

                                                    3
1    defendant was likely misinformed or misled about his rights based on the immigration court

2    finding him removable despite it lacking jurisdiction to do so); see also United States v.

3    Valladeres, No. A-17-CR-00156-SS (W.D. Tex. Oct. 30, 2018) (dismissing defendant’s §

4    1326 offense because the NTA that failed to include the time and date of the hearing

5    voided defendant’s prior removal per Pereira and the plain reading of § 1229(a)); United

6    States v. Zapata-Cortinas, No. SA-18-CR-00343-OLG, 2018 WL 6061076 (W.D. Tex. Nov.

7    20, 2018) (same); see also United States v. Ortiz, 18-CR-00071-RWG, 2018 WL 6012390

8    (D. N.D. Nov. 7, 2018) (dismissing defendant’s § 1326 offense based on Pereira because

9    the NTA failed to include the time and place).

10          The government argues that Defendant cannot collaterally attack the removal

11   based on insufficient notice because the hearing was expedited at Defendant’s request

12   when he signed a Form I-862. (ECF No. 28 at 8.) The government’s argument misses the

13   mark. The NTA is the charging document on which jurisdiction is based, and it is

14   undisputed that the NTA did not provide date and time information. That Defendant

15   subsequently requested an immediate hearing does not remedy the jurisdictional defect.

16   Moreover, the exhibit the government represents as the Form I-862 Defendant signed on

17   December 11, 2013 (ECF No. 28-3 at 2) provides no information regarding a time, date,

18   or place for Defendant’s appearance. It expressly addresses only Defendant’s request for

19   a prompt hearing and includes Defendant’s attestation: “To expedite a determination in

20   my case, I request an immediate hearing. I waive my right to a 10-day period prior to

21   appearing before an immigration judge.” (Id.) The Form I-862 does not support a finding

22   that the immigration court was properly conferred jurisdiction over the removal

23   proceedings.

24   ///

25   ///

26   ///
27
     is ineligible for relief for failure to establish these requirements “to preserve the opportunity
28   to seek en banc or certiorari review of [the] issue.” (Id.)

                                                    4
1           Because under Pereira the applicable NTA was inadequate to confer jurisdiction

2    upon the immigration court, that court’s removal order is void. Rodriguez-Rosa, No. 3:18-

3    cr-00079-MMD-WGC, ECF No. 26 at 7. Thus, Defendant’s first and third removals based

4    on that order was unlawful. 3 Id. Accordingly, the government cannot sustain Defendant’s

5    indictment under § 1326(a) based on these unlawful removals. 4

6           B.     Defendant’s Second Removal 5

7           Defendant further argues that his second removal based on an expedited removal

8    order (ECF Nos. 25-3, 28-6) cannot be a predicate removal because he was not advised

9    he could withdraw his application for admission by the immigration officer who ordered his

10   removal. (ECF No. 25 at 16; ECF No. 31 at 9.) The government counters that Defendant

11   had no right to withdraw his application as he was already in the United States, contending

12   only those at a port of entry seeking admission into the country may withdraw. (ECF No.

13   28 at 10–11.) The Court finds that Defendant’s argument falls short of supporting dismissal

14   of the indictment.

15   ///

16   ///
17          3See United States v. Arias-Ordonez, 597 F.3d 972, 978 (9th Cir. 2010) (noting that
18   a reinstatement cannot “provide an independent basis for conviction of illegal reentry
     because they reinstated a removal that did not comply with due process”).
19          4Because   the Court finds Defendant’s first and third removals are invalid under
20   Pereira, the Court does not address Defendant’s alternative argument for finding those
     removals invalid. (See ECF No. 25 at 9 (arguing Defendant’s first and third removals are
21   invalid because he was not advised of his eligibility for voluntary departure, which is a
     discretionary form of relief).)
22          5In its response, the government argues that the Court lacks jurisdiction to hear any
23   claim attacking the validity of an expedited removal. (ECF No. 28 at 11.) However, the
     government withdrew this argument in its “Notice of Correction,” agreeing with Defendant
24   that Defendant is entitled to judicial review of the predicate expedited removal order. (ECF
     No. 33.) See, e.g., United States v. Barajas-Alvarado, 655 F.3d 1077, 1079 (9th Cir. 2011)
25   (holding the defendant “was entitled to judicial review of the predicate expedited removal
     orders underlying his § 1326 prosecution . . .”); see also United States v. Raya-Vaca, 771
26   F.3d 1195, 1202 (9th Cir. 2014) (concluding the defendant “was deprived of the
     opportunity for judicial review” because the statute governing expedited removals bars
27   immigration officers from giving further hearing or review to an alien determined
     inadmissible).
28

                                                  5
1           The parties agree that withdrawal is a discretionary form of relief. (ECF No. 25 at

2    16; ECF No. 28 at 10.) See, e.g., United States v. Raya-Vaca, 771 F.3d 1195, 1206 (9th

3    Cir. 2014); see also 8 U.S.C. § 1225(a)(4) (“An alien applying for admission may, in the

4    discretion of the Attorney General and at any time, be permitted to withdraw the application

5    for admission and depart immediately from the United States.”). “[A]n individual granted

6    leave to withdraw his application for admission may exit the United States voluntarily and

7    without a removal ordered.” Raya-Vaca, 771 F.3d at 1206 (citing 8 CFR § 1235.4).

8           Here, although Defendant was already in the country, 6 he was eligible to request

9    withdrawal. Under § 1225(a)(1), an alien is deemed an applicant for admission for

10   immigration purposes if he is:

11          An alien present in the United States who has not been admitted or who
            arrives in the United States (whether or not at a designated port of arrival
12          and including an alien who is brought to the United States after having been
            interdicted in international or United States waters) . . ..
13

14   8 U.S.C. § 1225(a)(1). Therefore, contrary to the government’s position, at the time of the

15   expedited removal order Defendant was an applicant for admission to the country and

16   thus eligible to seek withdrawal even though he did not formally apply for admission. See

17   Raya-Vaca, 771 F.3d at 1206 (“Even though [defendant] did not formally apply for

18   admission to the United States, he is considered to have been an applicant for admission

19   and as such was eligible for ‘withdrawal of application for admission.’”). This finding,

20   however, does not result in invalidation of the second removal order.

21          Defendant relies on Raya-Vaca to collaterally attack the indictment based on the

22   second removal order. In that case the Ninth Circuit found the defendant’s expedited

23   removal order was invalid and could not serve as a predicate for his conviction under §

24   ///
            6Defendant was found near the border after admittedly entering the country from
25
     Mexico “through the mountains.” (ECF No. 28 at 6, 11; ECF No. 28-5.) Citing to § 1225(b),
26   the government argues Defendant could not withdraw because he was already in the
     country. However, § 1225(b) does not support the government’s argument as it is not
27   expressly concerned with withdrawal of application for admission. As noted, withdrawal is
     addressed at § 1225(a)(4) as concerning applicants for admission who are defined in §
28   1225(a)(1), discussed infra. Needless to say, the Court disagrees with the government’s
     argument.
                                                6
1    1326(a). See id. at 1211. The circuit court so found because: (1) the immigration officer

2    who conducted the expedited immigration proceedings failed to observe the defendant’s

3    due process rights; and (2) the defendant could plausibly have been granted relief in the

4    form of withdrawal. Id. at 1206–1211. Together, these prongs establish the necessary

5    showing of fundamental unfairness for a successful collateral attack under § 1326(d). See

6    id. The plausibility of relief prong particularly concerns whether the defendant has

7    established prejudice. See id. In considering the plausibility of relief in a defendant’s case,

8    a court examines the circumstances of the case in light of factors enumerated in the INS

9    Inspector Field Manual for immigration officers. Id.

10          Here, Defendant does not expressly argue that his due process rights were

11   violated. (See generally ECF No. 25 at 2–3, 16–18; ECF No. 31 at 9–11.) Defendant solely

12   provides argument going to the plausibility of relief prong. (Id.) Nonetheless, the Court

13   recognizes that unlike most circuits, 7 the Ninth Circuit has held that failure to advise an

14   alien of his potential eligibility for discretionary relief violates due process. See, e.g., United

15   States v. Lopez, 629 F.3d 894, 897 (9th Cir. 2010). Thus, it is conceivable that Defendant

16   attempts to argue that the immigration officer’s failure to advise Defendant he was eligible

17   to withdraw his application for admission violated Defendant’s due process rights.

18          However, if that is Defendant’s argument, the Court is unpersuaded. In Lopez,

19   which the Court finds governs this analysis, the Ninth Circuit appears to limit its finding of

20   a due process violation for failure to inform a defendant of his eligibility for discretionary

21   relief to IJs. Id. at 896–897 (internal quotations and citations omitted) (recognizing a

22   requirement for IJs to advise of “‘apparent eligibility’ for relief” because the Ninth Circuit

23   has “interpreted ‘apparent eligibility’ to mean where the record, fairly reviewed by an

24   individual who is intimately familiar with the immigration laws—as IJs no doubt are—raises

25    ///
            7See,   e.g., United States v. Rodriquez-Aparicio, 888 F.3d 189, 196 & n.5 (5th Cir.
26
     2018) (recognizing that the Ninth and Second Circuits are in the minority in concluding
27   that the failure to explain eligibility for discretionary relief rises to the level of fundamental
     unfairness).
28

                                                     7
1    a reasonable possibility that the petitioner may be eligible for relief”) (emphasis added). 8

2    Defendant has provided no reason, and the Court will not supply one for him, to extend

3    the Ninth Circuit’s reasoning in Lopez from IJs to immigration officers. 9 Accordingly,

4    Defendant has not established fundamental unfairness regarding the immigration officer’s

5    failure to advise him of his eligibility for withdrawal.

6           Because Defendant does not challenge his second removal on any other ground,

7    the Court finds Defendant’s collateral attack of the indictment fails. Although his first and

8    third removals are invalid under Pereira, Defendant fails to show that his second removal

9    cannot serve as a predicate removal for the § 1326(a) offense. The Court therefore denies

10   Defendant’s Motion.

11   V.     CONCLUSION

12          The Court notes that the parties made several arguments and cited to several cases

13   not discussed above. The Court has reviewed these arguments and cases and determines

14   that they do not warrant discussion as they do not affect the outcome of the motion before

15   the Court.

16          It is therefore ordered that Defendant’s motion to dismiss (ECF No. 25) is denied.

17          DATED THIS 19th day of December 2018.

18

19
                                                          MIRANDA M. DU
20                                                        UNITED STATES DISTRICT JUDGE

21

22
            8Itappears that under Ninth Circuit precedent, if this finding of due process violation
23   applied to immigration officers Defendant would not need to establish plausibility of relief.
     See Raya-Vaca, 771 F.3d at 1205 (citing United States v. Vidal-Mendoza, 705 F.3d 1012,
24   1015–16 (9th Cir. 2013) (holding, without prejudice inquiry, that immigration judge’s failure
     to inform alien of eligibility for relief, as required by regulation, violated due process)).
25
            9Notably,   in Raya-Vaca, the circuit court appears to decline the opportunity to
26   address the finding of such due process violation in the immigration officer context.
     Compare Raya-Vaca, 771 F.3d at 1202 (noting the defendant’s due process violation
27   arguments as including that the immigration officer failed to advise defendant of the
     possibility of withdrawing his application for admission) with id. at 1203–1206 (finding due
28   process violation based on the defendant’s other arguments but not addressing the
     immigration officer’s failure to advise about the possibility of withdrawal).
                                                    8
